Citation Nr: 9902946	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee, with degenerative 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The United States Court of Veterans Appeals has held that on 
a claim for an original or an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's right knee disability is currently 
manifested by a full range of motion with degenerative 
changes of the right knee as confirmed by x-ray evidence, and 
subjective complaints of pain.

3.  The evidence does not show more than slight impairment of 
the right knee.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee, with 
degenerative arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257-5259 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
an increased evaluation for his right knee disability is well 
grounded pursuant to 38 U.S.C.A. § 5107.  This finding is 
predicated upon the appellant's assertion that his right knee 
disability has increased in severity.  Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Medical History

A review of the record discloses that service connection was 
awarded for residuals of a right knee injury by rating 
decision dated in January 1967.  This disability was assigned 
a noncompensable evaluation under Diagnostic Code 5257.  VA 
medical examination conducted in conjunction with this rating 
decision, in December 1966, showed pressure in the region of 
the medial collateral ligaments.  X-ray studies of the knee 
revealed no arthritic or bony changes.  The diagnostic 
impression was residuals, chronic strain, medial collateral 
ligament of the right knee joint.

The record discloses that the appellant sought an increased 
evaluation for his service-connected right knee disability in 
November 1993.  In support of this request, the appellant 
reported that he underwent surgery in 1970, and that his 
right knee symptomatology had increased in severity since 
that time.  

On VA examination in April 1994, the appellant reported that 
he sustained an injury as a result of a fall that occurred 
earlier that month.  He also reported a history of surgical 
treatment of the right knee in 1970.  The examiner noted that 
the appellant limped, favoring the right lower extremity.  
Physical examination showed a surgical scar of the right knee 
anteriorly, and horizontally, measured at 11/2 inches by 1/2 
inch.  The examiner noted a second surgical scar over the 
right knee anteriomedially, measuring three inches by 1/2 inch.  
Swelling was detected in the suprapatellar bursa.  Girth of 
the right knee was measured as 18 inches, compared to the 
left knee which measured 17 inches.  There was a genu varus 
of the right knee of 15 degrees, while the appellant was in a 
standing position.  The appellant was able to walk on his 
toes, and stand on his heels.  He was unable to walk on his 
heels.  The examiner noted that squatting was limited to 70 
percent, and was accompanied by complaints of right knee 
pain.  Range of motion of the right knee was measured from 20 
degrees extension to 125 degrees flexion.  The examiner noted 
that all movements of the lower extremity were normal, and 
performed with pain.  Sensation was absent at the right knee 
medially.  Reflexes were equal, bilaterally.  McMurray's test 
was positive for pain throughout the knee.  There was marked 
crepitance detected.   X-ray studies of the right knee 
revealed no acute fracture of dislocation.  There was no 
decrease in joint space medially of either degenerative or 
post-traumatic etiology.  It was noted that the angulation of 
the proximal fibula was suggestive of a possible old 
fracture.  The clinical assessment included findings of 
injuries to the right knee, post excision of cartilage; 
degenerative joint disease of the right knee; genu varus of 
15 degrees; sensory neuropathy; cystic degenerative and post 
surgical changes, right knee, tibial plateau; angulation of 
proximal fibula, secondary to fracture; and spurring of the 
right patella and right femoral condyle.

By rating action dated in June 1994, the RO denied an 
increased evaluation for the service-connected right knee 
disability.  This rating determination was predicated upon 
the RO's finding that the evidence of record did not 
demonstrate that the current right knee symptoms were related 
to his service-connected disability.

In an August 1994 statement, the appellant indicated that 
findings documented on recent VA examination were associated 
with his in service right knee condition.  He maintained that 
he had no pre-existing disability of the right knee, and that 
the 1970 surgery was related to his in service injury.  

In an October 1994 statement, the appellant reiterated his 
contention that his current right knee symptomatology was 
related to his service-connected disability.  In connection 
with his right knee symptoms, he reported a six year history 
of swelling, and pain after running or strenuous walking.  He 
noted that the 1970 surgical treatment was determined to be 
necessary to "remove cartilage that had been injured for 
quite a number of years."  It was the appellant's contention 
that his current right knee symptoms were the result of the 
knee injury sustained during service.

The appellant offered testimony concerning the severity of 
this right knee condition during a hearing in February 1995.  
The appellant recalled that he sustained a twisting injury to 
his right knee, for which he was hospitalized during service.  
He stated that he returned to his preservice employment upon 
release from service, and engaged in limited activity.  
During this period, he was evaluated by a private physician 
for intermittent complaints of right knee symptoms.  An 
arthrogram revealed torn cartilage in the knee joint.  The 
appellant indicated that the physician described the 
arthritic changes observed in the knee joint as long-standing 
in nature.  He denied any traumatic injury to the knee during 
the period between his release from service and the 1970 
surgery.  He indicated that his current right knee symptoms 
include pain, and episodes of instability with the knee 
either locking or giving way.  He reported difficulty 
ascending and descending stairs.  The right knee symptoms 
were also noted to be responsive to weather changes.  He 
reported that he takes aspirin for his symptoms, but does not 
utilize any orthotic devices.  He was not placed on any 
restrictions or special instructions relative to the knee 
following surgery.  The appellant indicated that he is able 
to walk one block, with some pain.  
He receives ongoing treatment for his right knee condition.

Medical records pertaining to the November 1970 surgery were 
received into evidence at the time of the hearing.  These 
records reflect that the appellant underwent a right medial 
meniscectomy for a torn medial meniscus.  The surgical report 
references findings of considerable degeneration of the 
medial femoral condyle, and multiple small fragments of 
cartilage tissue in the joint.

In February 1995, the hearing officer granted an increased 
evaluation from zero percent to 10 percent under Diagnostic 
Code 5257-5259.  The right knee disability was 
recharacterized as status post medial meniscectomy, right 
knee sprain, with degenerative joint disease.  It was the 
hearing officer's determination that the appellant's right 
knee symptomatology was not attributable to any intercurrent 
injury of the right knee, and that surgery performed in 1970 
was due to a progression of the in service knee disorder.

The appellant was afforded further VA examination in June 
1998.  The medical examination report indicated that the 
appellant reported subjective complaints of progressive right 
knee pain.  He also reported episodes of clicking, popping, 
grinding, and a varus-type deformity of the right knee.  He 
described his pain as varying in nature with activity.  He 
reported that he takes Motrin as needed for his symptoms.  

On physical examination, the examiner noted that the 
appellant was markedly obese.  He was evaluated with a 1+ 
varus deformity of the right knee.  There was a 3+ 
patellofemoral crepitus, and  1+ patellofemoral tenderness.  
The examiner noted that there was a 1+ varus valgus 
instability.  Soft tissue swelling was also detected both 
medially and laterally about the knee.  The examiner noted 
that there was significant anteromedial joint line tenderness 
and medial femoral condyle tenderness.  Range of motion of 
the right knee was evaluated as zero degree extension to 140 
degrees flexion.  The right lower extremity measured 92 
centimeters from the anterior superior iliac spine to the 
medial malleolus, compared to the left extremity which 
measured 93 centimeters.  X-ray studies of the right knee 
revealed severe narrowing of the medial joint space with 2+ 
medial osteophyte formation.  The examiner noted that there 
was also a narrowing of the patellofemoral joint and superior 
osteophyte formation of the patellofemoral joint.  Sclerosis 
of the tibial plateau was also detected.  The diagnostic 
impression was right knee degenerative joint disease, severe 
in medial compartment and mild in the patellofemoral joint.  
In his assessment, the examiner noted that the diagnostic 
impression was supported by findings of crepitus, varus 
deformity, medial-lateral instability, soft tissue swelling, 
medial tenderness and radiographic findings.

Analysis

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. 
§§ 4.10, 4.40.

Diagnostic Code 5257 provides for a 10 percent evaluation for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability.  A 20 percent rating requires evidence 
of moderate impairment of the knee, to include recurrent 
subluxation or lateral instability.  A 30 percent rating 
under this code requires severe impairment, to include 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  38 C.F.R. Part 4, Diagnostic Code 
5259.

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The appellant's right knee disability may also be rated based 
on limitation of motion. Diagnostic Code 5260 provides that 
limitation of flexion of either knee to 60 degrees warrants a 
0 percent evaluation. A 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees. In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation. A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees. In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees. A 50 percent evaluation requires 
that limitation be limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Additionally, the Board notes that a 20 percent evaluation is 
provided for dislocation of the semilunar cartilage of either 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.
 
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (1998).

However, evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (1998).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The appellant's right knee disability is evaluated under the 
criteria of Diagnostic Code 5257-5259 of the Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

As indicated, the maximum evaluation permitted under 
Diagnostic Code 5259 is a 10 percent evaluation for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5257, there would, of necessity, need to be demonstrated 
moderate impairment of the knee with recurrent subluxation or 
lateral instability.  

The appellant has indicated that his right knee is 
symptomatic under certain specific circumstances.  He 
reported that he experienced varying symptoms based upon the 
type of activity in which he engaged.  He has also reported 
that he experiences clicking, popping, and grinding of the 
knee.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.

VA examination in April 1994 showed some limitation of 
motion, with pain on motion.  The examiner noted that marked 
crepitance was observed on evaluation.  There were no 
findings of subluxation or lateral instability.  Further, 
radiographic evaluation of the right knee revealed no 
degenerative changes.  On more recent examination in June 
1998, there was evidence of some medial lateral instability, 
crepitance, and soft tissue swelling.  However, this 
examination revealed no evidence of ligamentous laxity, and 
only mild patellofemoral joint tenderness.  The Board notes 
that range of motion of the right knee was normal, and was 
not indicative of any impairment on motion.  This finding 
demonstrates improved extension and flexion mobility as 
compared with findings recorded during the earlier (April 
1994) examination, when a loss of 20 degrees extension, and 
15 degrees flexion were noted.  The Board further notes that 
while the June 1998 examination was significant for 
degenerative changes involving the knee, the examiner noted 
such changes to be greater in the medial compartment, with 
only mild changes detected in the patellofemoral joint.  As 
indicated, the maximum rating for symptomatic residuals 
associated with the removal of cartilage is 10 percent.  
Moreover, the evidence shows that the appellant does not 
utilize orthotic devices, and takes Motrin only as needed.  
Finally, the appellant has indicated that the severity of his 
right knee symptoms is dependent upon the nature of his 
activity.  The Board finds that the totality of the 
appellant's disability picture reflects no more than slight 
impairment of the right knee.

The Board has considered the recent evidence of record but 
finds that there is no basis for an increased evaluation 
under Diagnostic Code 5257.  As indicated, the evidence does 
not show more than slight impairment of the right knee.  The 
Board notes that the Court of Veterans Appeals has held that 
the provisions of 4.40 and 4.45 regarding the functional loss 
due to pain on use or due to flare-ups, are nor for 
application in regard to a rating under a Diagnostic Code 
such as 5257, which is not predicated upon range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that a higher evaluation is not warranted 
based upon limitation of motion.  As previously noted, the 
most recent VA examination showed a full range of motion of 
the right knee, evidencing no functional impairment of the 
knee joint.  See generally DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4,49 (998).  Therefore, 
a noncompensable or zero percent rating is not warranted 
under either Diagnostic Code 5260 or Code 5261. 

In this regard, the Board notes that the evidence of record 
does not warrant a separate rating under Diagnostic Codes 
5010 and 5003 for the appellant's degenerative joint disease.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(separate evaluations are warranted where the symptomatology 
for the conditions is distinct and separate).  In VAOPGCPREC 
23-97 (July 1, 1997), the General Counsel stated that when a 
knee disorder was already rated under Diagnostic Code 5257, 
the appellant must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  The General Counsel indicated that if 
the appellant did not at least meet the criteria for a zero 
percent rating under either of those codes, there was no 
additional disability for which a rating could be assigned.  
VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings was 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Moreover, in VAOPGCPREC 9-98 (Aug. 14, 1998), the General 
Counsel held that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Id. at 6.  As noted, the appellant does not meet the 
criteria for a zero percent rating under Diagnostic Codes 
5260 and 5261.  Although x-ray evidence of right knee 
degenerative joint disease was found on the most recent VA 
examination of June 1998, it is of particular significance 
that the results from that same examination revealed no 
painful motion of the right knee on range of motion 
maneuvers.  Accordingly, application of VAOPGCPREC 23-97 and 
9-98 are not warranted in this instance.

Furthermore, as the foregoing evidence is not clinically 
characteristic of right knee impairment showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is not warranted.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scars.  In this 
regard, a separate rating may be assigned if the appellant's 
knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, or is tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1998).  See, Esteban v. Brown, 6 Vet. 
App. 259 (1994).  There was no indication on VA examination 
in June 1998 or April 1994, that the appellant's scars were 
tender, painful, or resulted in limited function of the knee.  
Accordingly, a separate rating for residual scars of the 
right knee meniscectomy is not warranted. 

Following a careful review of the record, the Board concludes 
that no more than slight impairment of the right knee has 
been shown.  The amount of impairment currently shown does 
not rise to or more nearly approximate the level of moderate 
impairment contemplated in the rating criteria.  38 C.F.R. 
§ 4.7.  

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds that the evidence 
discussed above does not suggest that the appellant's right 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation for residuals of a medial 
meniscectomy of the right knee, with degenerative arthritis 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 13 -


